The law of this case was definitely settled by the opinion of this Court heretofore filed herein on May 23, 1936.
The evidence subsequently taken by the special commissioner appointed for that purpose shows that within the rules of law heretofore decided by this Court in said opinion to be applicable to this case, the respondent Butts was under the legal duty on the date the alternative writ was served, to reinstate on his books as Clerk of the Circuit Court of Duval County, Florida, available credit for the amounts of court costs deposits that had theretofore been made by relator as attorney at law, with respondent Butts' predecessor in the Clerk's office, Frank Brown, and that the respondents, as County Commissioners of Duval County, Florida, were under the concomitant duty imposed upon them by law to acknowledge the propriety of such procedure by the respondent Clerk of the Circuit Court, Hon. Elliott Butts, by thereupon giving him the benefit of a set-off therefor when making his statutory accountings with the Duval County Board of County Commissioners and computing his net income under the statutes requiring county officers to pay over to the counties any "surplus" fees earned by them above liabilities. See Chapter 11904, Acts 1927. *Page 103 
This is all that the alternative writ required when issued. All other transactions accruing since the date the alternative writ of mandamus was served are immaterial and should be disregarded in the disposition of the present case, without prejudice, however, to the adjudication of such matters in due course of law in a proceeding appropriate thereto.
This proceeding being relative to a county financial transaction, the costs of same will be taxed against the County of Duval which is represented in this cause by its County Commissioners.
Peremptory writ of mandamus awarded.
WHITFIELD, C.J., and ELLIS, TERRELL, BUFORD and DAVIS, J.J., concur.